Title: To James Madison from Turell Tufts, 26 February 1808
From: Tufts, Turell
To: Madison, James



Sir,
Surinam 26 Feby. 1808

My last via Salem informed you of the Embargo on our Vessels at Barbados.  The object, to secure the Flour &c: &c: for the use of that Island, being effected, Vessels are now permitted to depart, as usual.  No Embargo has been laid here.  It is much to be regretted that so many Vessels escaped the Embargo with you, as they brought supplies to the W. Indies Sufficient for 6 months.  In my view it would have been real œconomy to have prevented their escape, even by a Purchase of them from the Merchants.  The shock then would have been like an Earthquake.  Its effects would have been instantaneous, and fear would have shaken the Nations!  Now, 6 months at least must elapse before any political result will be very manifest from its operation in these regions.  Within that Period, no article of necessity, excepting Flour will be wanted here, and the Troops are well Supplied even with that article.  This Colony surely is more Independent than any other.  Yet I believe these remarks will apply Pretty Correctly to the W. Indies in General.
Viewing the Clouds in the political horizon, it does not seem very probable that the Embargo will be repealed within 6 Months, and I should not be Sorry, if the Convulsed state of things should make it necessary to Continue it at least until the results upon Foreign Interest should be Strongly manifested.  Most probably it has already Caused many Bankruptcies, and it would be a matter of regret that so many Merchants should be sacrificed without a concomitant advantage to the State.
The expectation of War with England, caused much Consternation, but the last Decree of France (Dec 17. 1807) Seems to have allayed the fears of most people in that regard.
The Vessels in this Port are nearly ready for departure, and in 10 days I think not one will remain.  Perhaps before the middle of March nearly all the Vessels in the W. Indies will be on their return home.  With prayers for the well being of my Country, and an honorable issue to this important crisis, I am, with high regard, Your obedient servant

T. Tufts

